I respectfully dissent.
I would remind the writers of the majority opinion that the record in this case shows one unmistakable point. Appellant Waugh did not do anything wrong here. She put her garbage out where she was supposed to. It was taken away by someone else, an unknown person who apparently dumped the trash on Niday's property. What the trial court and this court fail to realize is that appellant Waugh is herself a victim in this case. Her only offense is to have had trash which had the potential for being improperly disposed of. In fact, it was improperly disposed of without the knowledge or authorization of Waugh.
Apply this same standard to Niday on whose land the trash ended up. His property had the potential of being an illegal dumping site. In fact, it was used as an illegal dump when some person, unknown and unauthorized by Niday, dumped the trash on his property. If no culpable mental state is *Page 258 
required to convict Waugh of illegally dumping her trash, then no culpable mental state is required to convict Niday of "allowing" it to be dumped there.
This is patent nonsense. Niday is a victim here. Waugh is a victim here. The guy who did the illegal dumping is getting off scot-free.
I must dissent from any result in a case where the decision cannot distinguish between who is the criminal and who is the victim.